ALCANTARA, Judge,
concurring:
I concur with the majority opinion except to the extent that my brethren would characterize the “second staff legal officer’s review” as only a “communication” or “memorandum” in order to avoid the rule of Goode. I don’t believe such characterizations are necessary or desirable. The purpose of Goode is clearly stated in the majority opinion as being devised to correct errors early in the judicial process. Given my perception of the Court’s intent in Goode, I cannot imagine that they intended that each communication subsequent to the original Staff Judge Advocate’s review be a matter for application of the rule. Such extension of the rule would have the effect of turning what was a simple solution to a perceived problem into a complex adversary appellate process. I would limit the rule in Goode to its simplest terms giving defense counsel one chance to comment on the Staff Judge Advocate’s review. Should a further communication from the Staff Judge Advocate contain errors, these could be corrected in the normal review process subsequent to the convening authority’s action. This interpretation would give effect to the rule, thus resolving a great majority of incipient errors, and avoid the procedural complexities which would be generated by other interpretations.